DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 01 May 2020. The present application claims 1-41, submitted on 01 May 2020 are pending.  Applicants' restriction election of Group I claims 1-26 without traverse, indicated on 21 December 2021 has been acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies EP 2705949 A1.
Regarding claim 1, Davies discloses (see Figure 1) a heat and moisture exchange material (10a) comprising: a plurality of discrete protrusions extending from at least part of one surface of the heat and moisture exchange material (10a) wherein each protrusion is completely surrounded by substantially non-protruding HME material (see Paragraph 0019).
Regarding claim 2, Davies discloses (see Figure 1) wherein the protrusions are formed from the heat and moisture exchange material (see Paragraph 0019).
Regarding claim 3, Davies discloses (see Figure 1) wherein the regions of heat and moisture exchange material (10a) from which material from which each protrusion is formed has a maximum dimension of between 0.4 mm and 5.0 mm, between 0.6 mm and 3.0 mm or between 0.8 mm and 2.0 mm (see Paragraph 0034).
Regarding claim 4, Davies discloses (see Figure 1) wherein the protrusions do not span the entire width of the heat and moisture exchange material (see Paragraph 0019).
Regarding claim 5, Davies discloses (see Figure 1) wherein the protrusions are hemispherical, frustoconical, cylindrical, pyramidal, cuboid, hemicylindrical or any combination of these (see Paragraph 0024).
Regarding claim 6, Davies discloses (see Figure 1) wherein the protrusions protrude from the surface of the heat and moisture exchange material (10a) by between 0.1 mm and 1.0 mm, between 0.3 mm and 0.8 mm or between 0.5 mm and 0.6 mm (see Paragraph 0034).
Regarding claim 7, Davies discloses (see Figure 1) wherein the protrusions are distributed regularly on the surface of the heat and moisture exchange material (see Paragraph 0034).
Regarding claim 8, Davies discloses (see Figure 1) wherein the density of the protrusions per cm2 is between 3 and 50, between 5 and 40, between 8 and 30 or between 10 and 20 (see Paragraph 0019).
Regarding claim 9, Davies discloses (see Figure 1) wherein each protrusion comprises a perforation in the heat and moisture exchange material (see Paragraph 0019).
Regarding claim 10, Davies discloses (see Figure 1) wherein the perforations have a maximum dimension of between 0.4 mm and 5.0 mm, between 0.6 mm and 3.0 mm or between 0.8 mm and 2.0 mm (see Paragraph 0034).
Regarding claim 11, Davies discloses (see Figure 1) wherein a portion of the heat and moisture exchange material (10a)  around the edge of each perforation protrudes from the surface of the heat and moisture exchange material (see Paragraph 0024).
Regarding claim 12, Davies discloses (see Figure 1) wherein the perforations are cuts in the heat and moisture exchange material (10a) that partially surround a region of heat and moisture exchange material (10a), such that that region of heat and moisture exchange material (10a) forms a flap extending from the surface of the heat and moisture exchange material (see Paragraph 0019 and Paragraph 0024).
Regarding claim 13, Davies discloses (see Figure 1) wherein the cut is generally C-shaped such that the flap is substantially circular (see Paragraph 0019).
Regarding claim 14, Davies discloses (see Figure 1) wherein the heat and moisture exchange material (10a) comprises cellulose paper (see Paragraph 0032).
Regarding claim 15, Davies discloses (see Figure 1) wherein the heat and moisture exchange material (10a) further comprises natural fibres such as cotton, or synthetic fibres such as polyamine, polyester, polyurethane, polyacrylonitrile and polyvinyl alcohol, or any combination thereof (see Paragraph 0032).
Regarding claim 16, Davies discloses (see Figure 1) wherein the heat and moisture exchange material (10a) comprises a hygroscopic material (see Paragraph 0033).
Regarding claim 17, Davies discloses (see Figure 1) wherein the hygroscopic material comprises polyols such as glycols and glycerine, hygroscopic polymers such as polyvinylpyrrolidone, polyacrylic acid and polyvinyl alcohol, and hygroscopic salts such as polyacrylate, calcium chloride, potassium chloride and lithium chloride, or any combination thereof (see Paragraph 0033).
Regarding claim 18, Davies discloses (see Figure 1) wherein the heat and moisture exchange material (10a) has a thickness of between 0.01 mm and 1.0 mm, between 0.05 mm and 0.5 mm, between 0.1 mm and 0.3 mm, or about 0.2 mm (see Paragraph 0031).
Regarding claim 19, Davies discloses (see Figure 1) wherein the heat and moisture exchange material is in the form of elongate strips (see Paragraph 0040).
Regarding claim 20, Davies discloses (see Figure 1) wherein the width of the strip of heat and moisture exchange material is between 5 mm and 20 mm or between 8 mm and 18 mm (see Paragraph 0049).
Regarding claim 21, Davies discloses (see Figure 1) wherein discrete protrusions extend from at least a part of two opposing surfaces of the heat and moisture exchange material (see Paragraph 0021). 
Regarding claim 22, Davies discloses (see Figure 1) a heat and moisture exchange medium (10a) comprising a heat and moisture exchange material according to (see Paragraph 0041)
Regarding claim 23, Davies discloses (see Figure 1) wherein the heat and moisture exchange medium (10a) comprises a plurality of overlying layers of the heat and moisture exchange material (see Paragraph 0048). 
Regarding claim 24, Davies discloses (see Figure 1) wherein the heat and moisture exchange medium (10a) is in the form of a coil of the heat and moisture exchange material (see Paragraph 0047).
Regarding claim 25, Davies discloses (see Figure 1) wherein the heat and moisture exchange medium is between 1.5 cm and 8.0 cm in diameter (see Paragraph 0050). (10a)
Regarding claim 26, Davies discloses a heat and moisture exchange device (100) comprising heat and moisture exchange medium (see Paragraph 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731